PER CURIAM.
Sylvester and Carol Ziebarth appeal from a summary judgment dismissing their action, and from an order denying their motion for a new trial. We affirm under Rule 35.1(a)(1) and (7), N.D.R.App.P. See Federal Land Bank of St. Paul v. Ziebarth, 520 N.W.2d 51 (N.D.1994); Ziebarth v. Farm Credit Bank of St. Paul, 494 N.W.2d 145 (N.D.1992); Farm Credit Bank of St. Paul v. Ziebarth, 485 N.W.2d 788 (N.D.), cert. denied, — U.S. -, 113 S.Ct. 501, 121 L.Ed.2d 437 (1992); Farm Credit Bank of St. Paul v. Ziebarth, 458 N.W.2d 513 (N.D.1990).
The State of North Dakota, the Honorable Donald Jorgensen, and the Honorable Allan Sehmalenberger, district judges, through the Attorney General, assert that the Ziebarths’ appeal is frivolous, and seek sanctions, including attorney’s fees, under Rule 38, N.D.RApp.P., and Rule 11, N.D.R.Civ.P. The Ziebarths’ appeal is blatantly frivolous and constitutes yet another attempt to reliti-gate issues which have long ago become res judicata. The Ziebarths have not challenged the reasonableness of the attorney’s fees sought by these defendants. Accordingly, we award double costs in the amount of $150.00 and attorney’s fees in the amount of $334.46 for this appeal, and we direct the Clerk of the Supreme Court to enter judgment for the State of North Dakota, Donald Jorgensen and Allan Sehmalenberger in the amount of $484.46 against Sylvester Ziebarth and Carol Ziebarth.
*108VANDE WALLE, C.J., and SANDSTROM, NEUMANN, LEVINE and MESCHKE, JJ., concur.